DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office action is in response to U.S. Patent Application No.: 17/688,076 filed on 3/7/2022 with effective filing date 3/24/2016. Claims 1-14 are pending.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on ground of nonstatutory double patenting as being unpatentable overs claims 1-14 of US 11303919. Although the claims at issue are not identical, they are not patentably distinct from each other. 
US 11303919
Current application
1. A video decoding method performed by a decoding apparatus, the method comprising: deriving control points (CPs) for a current block; acquiring motion vectors for the CPs; deriving motion vectors of sub-blocks in the current block based on the acquired motion vectors; deriving a prediction sample for the current block based on the derived motion vectors; and generating a reconstructed sample based on the prediction sample, wherein, based on the number of CPs being 3, the coordinates of CP0 are (0, 0), the coordinates of CP1 are (S, 0), and the coordinates of CP2 are (0, S) when the coordinates of a top-left sample position of the current block are (0, 0) and the height and the width of the current block are S.
1. A video decoding method performed by a decoding apparatus, the method comprising: deriving control points (CPs) for a current block; acquiring motion vectors for the CPs; deriving motion vectors of sub-blocks in the current block based on the acquired motion vectors; deriving a prediction sample for the current block based on the derived motion vectors; and generating a reconstructed sample based on the prediction sample, wherein, based on the number of CPs being 3, the coordinates of CP0 are (0, 0), the coordinates of CP1 are (S, 0), and the coordinates of CP2 are (0, S) when the coordinates of a top-left sample position of the current block are (0, 0) and the height and the width of the current block are S, wherein the motion vectors for the CPs are derived by deriving motion vector predictors (MVPs) of the CPs based on motion vectors of neighboring blocks and adding motion vector differences to the MVPs, and wherein reference picture indices for the neighboring blocks for the CPs are the same as to reference picture index of the current block.


10. A video encoding method performed by an encoding apparatus, comprising: deriving control points (CPs) for a current block; acquiring motion vectors for the CPs; deriving motion vectors in units of sub-blocks in the current block based on the acquired motion vectors; generating a prediction sample for the current block based on the derived motion vectors; and encoding prediction mode information about the current block and information about the derived motion vector and outputting the encoded information, wherein, based on the number of CPs being 3, the coordinates of CP0 are (0, 0), the coordinates of CP1 are (S, 0), and the coordinates of CP2 are (0, S) when the coordinates of a top-left sample position of the current block are (0, 0) and the height and the width of the current block are S.
10. A video encoding method performed by an encoding apparatus, comprising: deriving control points (CPs) for a current block; acquiring motion vectors for the CPs; deriving motion vectors in units of sub-blocks in the current block based on the acquired motion vectors; generating a prediction sample for the current block based on the derived motion vectors; and encoding prediction mode information about the current block and information about the derived motion vector and outputting the encoded information, wherein, based on the number of CPs being 3, the coordinates of CP0 are (0, 0), the coordinates of CP1 are (S, 0), and the coordinates of CP2 are (0, S) when the coordinates of a top-left sample position of the current block are (0, 0) and the height and the width of the current block are S, wherein the motion vectors for the CPs are derived by deriving motion vector predictors (MVPs) of the CPs based on motion vectors of neighboring blocks and adding motion vector differences to the MVPs, and wherein reference picture indices for the neighboring blocks for the CPs are the same as to reference picture index of the current block.
14. A non-transitory computer readable storage medium storing a bitstream generated by performing deriving control points (CPs) for a current block, acquiring motion vectors for the CPs, deriving motion vectors of sub-blocks in the current block based on the acquired motion vectors, generating a prediction sample for the current block based on the derived motion vectors; and encoding prediction mode information about the current block and information about the derived motion vector and outputting the bitstream, wherein based on the number of CPs being 3, and the coordinates of CP0 among the CPs are (0, 0), the coordinates of CP1 are (S, 0) and the coordinates of CP2 are (0, S) when the coordinates of a top-left sample position of the current block are (0, 0) and the height and the width of the current block are S.
14. A non-transitory computer readable storage medium storing a bitstream generated by performing deriving control points (CPs) for a current block, acquiring motion vectors for the CPs, deriving motion vectors of sub-blocks in the current block based on the acquired motion vectors, generating a prediction sample for the current block based on the derived motion vectors; and encoding prediction mode information about the current block and information about the derived motion vector and outputting the bitstream, wherein based on the number of CPs being 3, and the coordinates of CP0 among the CPs are (0, 0), the coordinates of CP1 are (S, 0) and the coordinates of CP2 are (0, S) when the coordinates of a top-left sample position of the current block are (0, 0) and the height and the width of the current block are S, wherein the motion vectors for the CPs are derived by deriving motion vector predictors (MVPs) of the CPs based on motion vectors of neighboring blocks and adding motion vector differences to the MVPs, and wherein reference picture indices for the neighboring blocks for the CPs are the same as to reference picture index of the current block.



Allowable Subject Matter
The prior art of record in particular, WIPO Publication Chuang et al. US 2019/0028731 A1 in view of Zhang et al. US 2019/0149838 A1 does not disclose, with respect to claim 1, wherein, based on the number of CPs being 3, the coordinates of CP0 are (0, 0), the coordinates of CP1 are (S, 0), and the coordinates of CP2 are (0, S) when the coordinates of a top-left sample position of the current block are (0, 0) and the height and the width of the current block are S, wherein the motion vectors for the CPs are derived by deriving motion vector predictors (MVPs) of the CPs based on motion vectors of neighboring blocks and adding motion vector differences to the MVPs, and wherein reference picture indices for the neighboring blocks for the CPs are the same as to reference picture index of the current block as claimed.  
Rather, Chuang et al. discloses the method involves evaluating a distortion value for each motion vector predictor (MVP) pair using first and second MVs in each MVP pair (1330). Final MVP pair is selected (1340) according to the distortion value. A MVP candidate list including the final MVP pair is generated (1350) as a MVP candidate. A current MV pair associated with an affine motion model is encoded if the affine Inter mode is used for a current block and the final MVP pair is selected. The MV pair associated with the affine motion model is decoded (1360) at a video decoder side using the final MVP pair as a predictor. 
Similarly, Zhang et al. discloses the method involves receiving a current block of video data that is to be decoded using affine motion compensation. An affine motion vector predictor (MVP) list is constructed for one of control points of the current block of video data including adding a motion vector from a neighboring block of video data to the affine MVP list in a case that the motion vector comprises 
an associated reference picture that is same as a target reference picture for the current block of video data.  The motion vectors are determined for the control points using the affine MVP list.  The current block of video data is decoded with the determined motion vectors of the control points of the current 
block of video data.
The same reasoning applies to claims 10 & 14 mutatis mutandis.  




Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRFAN HABIB whose telephone number is (571)270-7325. The examiner can normally be reached Mon-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 5712722988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Irfan Habib/               Examiner, Art Unit 2485